                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


STEVEN MARK KELTY,

                   Petitioner,                      Case No. 19-cv-12774
                                                    Hon. Matthew F. Leitman
v.

THOMAS WINN,

               Respondent.
__________________________________________________________________/

ORDER (1) GRANTING PETITIONER’S MOTION TO STAY (ECF NO. 3)
       AND (2) ADMINISTRATIVELY CLOSING THE CASE

      Petitioner Steven Mark Kelty is a state prisoner in the custody of the Michigan

Department of Corrections. On September 23, 2019, Kelty filed a pro se petition for

a writ of habeas corpus in this Court pursuant to 28 U.S.C. § 2254. (See Pet., ECF

No. 1.) Kelty has also filed a motion to stay this proceeding so that he may exhaust

certain additional claims in the state courts. (See Mot., ECF No. 3.) The Court

GRANTS the motion and STAYS this proceeding under the terms outlined below.

      A state prisoner who seeks federal habeas relief must first exhaust his or her

available state court remedies before raising a claim in federal court. See 28 U.S.C.

§ 2254(b) and (c). See also Picard v. Connor, 404 U.S. 270, 275-78 (1971). Kelty

asks for a stay so that he can satisfy this exhaustion requirement.        To avoid

complications with the one-year statute of limitations contained in 28 U.S.C. §
                                         1
2244(d)(1), a federal court may opt to stay a federal habeas petition and hold further

proceedings in abeyance pending resolution of state court post-conviction

proceedings. See Rhines v. Weber, 544 U.S. 269, 278 (2005). After the petitioner

exhausts his state remedies, the federal court may lift its stay and allow the petitioner

to proceed in federal court. See id. at 275-76. The Court concludes that such a stay

is warranted here.

      Accordingly, IT IS HEREBY ORDERED that Kelty’s motion to stay

consideration of his habeas petition while he pursues his state-court remedies (ECF

No. 3) is GRANTED. This stay is conditioned upon Kelty fully exhausting his

state-court remedies, including seeking review in the Michigan Court of Appeals

and Michigan Supreme Court (in the manner provided under Michigan law), if the

trial court denies relief.1 The stay is further conditioned on Kelty’s return to this

Court, with a motion to re-open and amend his petition, using the same caption and

case number included at the top of this order, within 60 days of fully exhausting his

state court remedies. See, e.g., Wagner v. Smith 581 F.3d 410, 411 (6th Cir. 2009)

(discussing similar procedure). If Kelty fails to comply with any of the conditions

described in this paragraph, the Court may dismiss his petition and/or rule only on



1
  Kelty has already filed a post-conviction motion for relief from judgment in the
state trial court. (See Pet., ECF No. 1, PageID. 3, 6.) It is unclear whether the trial
court has decided the motion yet – Kelty indicates both that the motion was denied
on August 16, 2019, and that he is awaiting a decision on the motion. (See id.)
                                           2
his currently-exhausted claims (if any). See Calhoun v. Bergh, 769 F.3d 409, 411

(6th Cir. 2014).

      IT IS FURTHER ORDERED that the Clerk of the Court shall CLOSE this

case for administrative purposes only. Nothing in this order or the related docket

entry shall be construed as an adjudication of any of Kelty’s claims. See Sitto v.

Bock, 207 F.Supp.2d 668, 677 (E.D. Mich. 2002).

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: October 9, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 9, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                        3
